Citation Nr: 1121943	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2008.


FINDING OF FACT

A chronic cervical spine disability, to include degenerative arthritis, was first manifested many years after service and is not related to in-service events.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in August 2008, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Available service treatment records and VA treatment records have been obtained, and the Veteran has submitted additional private medical records.  A VA examination was provided in August 2008, and described the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that in May 1961, the Veteran suffered seizures after an injection of Xylocaine in his jaw for the extraction of a tooth.  It was recommended that he not be given further injections of local anesthetic.  In October 1961, the Veteran was given an injection of Bicillin due to strep throat.  An episode of syncope followed, in which he fell, striking his head in an unknown manner.  Skull X-rays were obtained.  Neurological examination was unremarkable.  According to a subsequent notice in the file concerning his medication allergies, no definite abnormities were noted on the X-rays.  The notice stated that no types of local anesthetics were to be administered.   

In December 1962, the Veteran complained of pain on the left side of the neck and side.  The impression was viral pleuritis.  No complaints or abnormal findings pertaining to the neck were noted on the October 1964 separation examination report.

Private medical records dated from 1999 to 2003 show treatment for a variety of complaints, but do not show any complaints of neck pain.  

VA records show that the Veteran was first seen in March 2003, to establish care after losing private insurance.  The history and examination at that time did not include any cervical spine problems.  Likewise, the detailed history and examination in September 2003, when the Veteran was establishing care at a different VA clinic, did not include any history of cervical spine injury or problems, nor were there any abnormalities on examination.  In July 2004, a history of a motor vehicle accident in 1990, in which he was hit by an 18-wheeler and ejected through the passenger window, was given.  He said he sustained only bruises in that accident.  

In July 2006, it was noted that the Veteran did not have any musculoskeletal abnormalities or limited mobility.  On a history of injuries obtained in July 2006, the Veteran reported no injuries except he had injured his knees in service.  

In May 2007, the Veteran was seen complaining of neck pain.  He stated that he had inured the neck in service, and that he had had episodes of chronic neck pain since then.  He had noticed decreased range of motion over time, as well as crepitus.  

On a VA examination in August 2008, the Veteran stated that he had been getting off a ship and the platform he was on jostled, and he injured his neck.  He said he spent the next two days in sick call and having treatment including injections.  He said that the neck had been stiff and sore ever since, and that he had not had any other injuries, traumas, or falls.  He was diagnosed as having cervical spine degenerative arthritis with C5-6 cord compression, which was at least as likely as not related to service as it was the only injurious episode that he had when he spent two days in sick call including shots.  

In his February 2008 claim, the Veteran stated that he was returning to his ship on a "liberty boat."  As he grabbed the stair railing, the liberty boat dropped out from underneath him due to rough water; he was left hanging, and when the boat rose with the next wave, he landed hard on the deck.  He said his neck took a jolt both when the boat came out form underneath and when he landed again on the deck.  He said that he was treated in sick call.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of cervical spine pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of episodes of chronic cervical spine pain since active service, though competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1964) and initial reported symptoms (2007), over 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  This is particularly important here, where there are numerous instances in which one would expect such a condition to be mentioned, if present.  For instance, he did not mention such an injury or condition on detailed histories and examinations in 2003.  

Additionally, the Veteran submitted other VA claims during this period, but neither in the claims process nor in the medical evidence submitted in connection with those claims was any cervical spine complaint made.  As noted above, on at least one occasion, he specifically denied any musculoskeletal complaints.  Also, when being evaluated for likely carpal tunnel syndrome in 1999-2000, with symptoms of radiation of pain, there was no mention of a cervical spine condition.

Moreover, service treatment records do not show the injury as described by the Veteran.  He sustained knee injuries on several occasions, but the only potential neck injury occurred when he injured his head in a fall due to a reaction to injected medication.  Indeed, as a result of that, as well as another adverse reaction incident in May 1961, and a history of similar reactions prior to service, the Veteran was prohibited from having any type of local anesthetic during the last three years of his service.  The Board does not find it plausible either that he was given the injections after that, or that this significant treatment, apparently without an allergic reaction, would not have been mentioned in connection with the allergy assessment.  Examination, including X-rays, after the head injury was normal as well.  

The examiner, in August 2008, who concluded that it was at least as likely as not that the cervical spine condition was related to service, based his opinion on two stated factors-it was the only injurious episode he had, and he spent two days on sick call being treated, including with injections.  As discussed above, however, the Board does not find the evidence of the in-service injury and treatment to be credible.  Reportedly, he was thrown out of a vehicle in a motor vehicle accident in 1990; although the subsequent evidence, dated several years after that incident, does not indicate a cervical spine injury occurred at that time, it was an injurious episode.  The Board need not accept an opinion based on an inaccurate medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

For the reasons discussed above, the weight of the evidence is against the claim.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


